Citation Nr: 1540583	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a prostate condition, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from March 1965 to March 1967, to include a tour of duty in Vietnam from December 1965 to December 1966.  He was additionally a member of the Georgia Army National Guard (ARNG) from May 1976 to approximately July 1984, with commensurate periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a September 2014 decision, the Board remanded the above claim, along with claims of service connection for type II diabetes and hypertension, for additional development.  Service connection for diabetes and hypertension was granted in a July 2015 decision during the processing of the appeal, and so the sole remaining appellate issue has been returned to the Board for further consideration.

The Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in September 2011 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In September 2014, the Board directed that the Veteran be afforded a VA examination for his prostate condition.  The examiner was ordered to opine as to whether it was at least as likely as not that the diagnosed prostate disorder had its onset in service, to include during ACDUTRA periods, or was related to in-service herbicide exposure.

A VA contract examination was obtained in June 2015.  The examiner opined that the diagnosed prostate disability had manifested after military service, and hence was not related.  However, she also noted that in-service exposure to herbicides "suggested" a "possible" nexus.  She failed, however, to quantify such possibility, or to provide any definitive opinion on a relationship between herbicide exposure and the diagnosed benign prostate condition.  As the examination did not comply with the Board's remand directive, it is therefore inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AOJ attempted to rectify the inadequacy by referring the matter to an in-house medical officer.  Such opinion was rendered by a podiatrist in July 2015.  The Board finds that such opinion is inadequate, and fails to substantially comply with the remand directive.  In particular, the rationale offered in support of the rendered negative opinion is not adequate.  Silence on the matter in VA training materials regarding herbicides and prostate conditions does not support any position, nor does a clinical definition of the condition.  Similarly, a private study describing microbiological causes of prostatitis does not address a potential role for herbicides.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

There has been no compliance, substantial or otherwise, with the Board's September 2014 remand directive.  Further remand is required to secure such.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA genitourinary examination with a physician with appropriate training.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the complete electronic file, relevant records must be printed and provided for review.

The examiner must identify all current disabilities of the prostate, and for each must opine as to whether it is at least as likely as not caused or aggravated by military service, to include exposure to herbicides in Vietnam.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed prostate disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for the particular disorder at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.  For these reasons, the July 2015 VA opinion of record is inadequate and cannot be relied upon.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

